DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 11/25/2019. It is noted, however, that applicant has not filed a certified copy of the 102019218163.5 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Menze et al. (2017/0250547) and Perreault et al. (2014/0313781).
Claim 1:  Menze teaches a control circuit which is configured and intended for use in an electric vehicle (Par.9), comprising: a first circuit portion (14C) (Par.127) (Fig.6), which comprises at least one electrolytic capacitor (Par.5), a first power supply line, which is configured to supply the first circuit portion (14C) with electrical power, a first controllable switch (60C) in the first power supply line (Fig.6), wherein the first switch (60C) interrupts the first power supply line in an open state in order to prevent the supply of electrical power to the at least one electrolytic capacitor (Par.127), a second circuit portion (16C), a second power supply line (Fig.6), which is configured to supply the second circuit portion (16C) with electrical power, a second controllable switch (62C) in the second power supply line, wherein the second switch (62C) interrupts the second power supply line in an open state (Par.127), and a switch control unit (microcontroller), which is configured and intended to control the switching states of the first switch (60C) and the second switch (62C) (Par.127), wherein in a first control state the first switch (60C) and the second switch (62C) are closed (Par.128), wherein the switch control unit (microcontroller) is further configured and intended to determine the control state based on functional requirements of the electric vehicle (Par.129).  
Menze does not explicitly teach and wherein in a second control state the first switch is open and the second switch is closed.
Perreault teaches a first switch (S21) interrupts a first power supply line in an open state in order to prevent supply of electrical power to at least one electrolytic capacitor (C21) (Fig.4); a second switch (S22) interrupts a first power supply line in an open state in order to prevent supply of electrical power to at least one electrolytic capacitor (C22) (Fig.4); wherein in a second control state the first switch (S21) is open and the second switch (S22) is closed (Par.60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Perreault in the system of Menze to have had selectively couple the capacitors to allow for dynamic reconfiguration (Par.57) to allow maximal utilization of the energy storage capability (Par.6).
Claim 3: Menze and Perrault teach the limitations of claim 1 as disclosed above. Menze does not explicitly teach further comprising a third circuit portion, which comprises at least one electrolytic capacitor (14), a third power supply line, which is configured to supply the third circuit portion with electrical power, a third controllable switch, wherein the third switch interrupts the third power supply line in an open state in order to prevent a supply of power to the at least one electrolytic capacitor (14) in the third circuit portion, wherein the switch control unit (36) is configured and intended to control the switching state of the third switch, wherein the third switch is closed in the first control state, and wherein the third switch is open in the second control state.  
Perrault teaches a third circuit portion, which comprises at least one electrolytic capacitor (C23), a third power supply line, which is configured to supply the third circuit portion with electrical power, a third controllable switch (S23), wherein the third switch (S23) interrupts the third power supply line in an open state in order to prevent a supply of power to the at least one electrolytic capacitor (C23) in the third circuit portion, wherein a switch control unit is configured and intended to control the switching state of the third switch (S23), wherein the third switch (S23) is closed in a first control state, and wherein the third switch (S23) is open in a second control state (Par.53 and 60).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Perreault in the system of Menze to have had provided a wide voltage range (Par.50) by having multiple capacitors.
Claim 5: Menze and Perrault teach the limitations of claim 1 as disclosed above. Menze teaches an additional switch (46C) connects the first power supply line and the second power supply line in a closed state (Fig.6), and wherein the additional switch (46C) is coupled to the first or second power supply line on a side of the second switch (62C) facing the first (14C) circuit portion (Fig.6).  
Claim 7: Menze teaches the first power supply line  and the second power supply line run at least20 partially as one line on a side of the first switch (60C) or the second switch (62C)) facing away from the first circuit portion (14C) or the second circuit portion (16C), respectively (Fig.6).  
Claim 8: Menze and Perrault teach the limitations of claim 1 as disclosed above. Menze teaches a first power supply line (Fig.10), which is configured to supply a first circuit portion (14F) with electrical power, is configured and intended to be supplied with a first supply voltage (52F) and a second power supply line, which is configured to supply a second circuit portion (16F) with electrical power, is configured and intended to be supplied with a second supply voltage (54F).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had a first power supply voltage and a second power supply voltage as taught in the embodiment of Menze to have had the expected result of charging the supercapacitor circuits with a known charging circuit (Par.136).
Claim 11: Menze and Perrault teach the limitations of claim 1 as disclosed above. Menze teaches further comprising a further first controllable switch (64C) which is arranged on a side of the at least one electrolytic capacitor comprised by the first circuit portion (14C) facing away from the first switch (60C) (Fig.6), wherein the further first switch (64C) interrupts a line in an open state in order to prevent a supply of power to the at least one electrolytic capacitor, wherein the switch control unit (microcontroller) is configured and intended to control the switching state of the further first switch (64C), wherein in the first control state the further first switch (64C) is closed (Par.128), and wherein in a second control state the further first switch (64C) is open (Par.127).  
Claim 12: Menze and Perrault teach the limitations of claim 3 as disclosed above. Menze teaches the first and/or second power supply line is configured to be supplied with electrical power by a power supply (Fig.10), wherein in particular a21 respective power supply line is configured in each case to be supplied with power by an associated first (52F) and/or second (54F) (Par.136), such as a voltage converter (Par.127, The power supply is a DC-DC converter.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had a first power supply voltage and a second power supply voltage as taught in the embodiment of Menze to have had the expected result of charging the supercapacitor circuits with a known charging circuit (Par.136).
Claim 13: Menze and Perrault teach the limitations of claim 1 as disclosed above. Menze teaches wherein the control method comprises at least the following steps: determining the control state from the functional requirements of the electric vehicle, controlling the first switch (60C) and the second switch (62C) via the switch control unit (microcontroller) according to the control state (Par.129).

Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Menze et al. (2017/0250547) and Perreault et al. (2014/0313781) as applied to claim 1 above, and further in view of Mihara (2005/0200202).
Claim 2:  Menze and Perrault teach the limitations of claim 1 as disclosed above. Menze teaches the first control portion (14C) and the second control portion (16C) form part of a supercapacitor bank (12C) (Par.123 and 127).
Menze does not explicitly teach wherein the first circuit portion (12) is configured and intended to supply an engine control unit (42) with electrical power as the main consumer of the electric vehicle (50), and wherein the second circuit portion (20) is configured and intended to supply at least one secondary consumer of the electric vehicle (50) with electric power.  
Mihara teaches a capacitor (4b) configured and intended to supply an engine control unit (10a) with electrical power as the main consumer of an electric vehicle (Par.33), and wherein the capacitor (4b) is configured and intended to supply at least one secondary consumer (9, 10b-10d) of the electric vehicle with electric power (Par.33).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Mihara in the system of Menze to have had each system function with a high degree of reliability even when a vehicle battery is disconnected (Par.36).
Claim 4: Menze and Perrault teach the limitations of claim 3 as disclosed above.  The combination of Menze and Perrault do not explicitly teach the third circuit portion is configured and intended to supply a parking brake control (46) of the electric vehicle with electrical power.  
Mihara teaches a capacitor (4b) configured and intended to supply a parking brake control (10d) of an electric vehicle with electrical power (Par.33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Mihara in the system of Menze to have had the parking brake control function with a high degree of reliability even when a vehicle battery is disconnected (Par.36).
Claim 6: Menze and Perrault teach the limitations of claim 1 as disclosed above. Menze teaches wherein the first power supply line and the second power supply line are configured and intended to be supplied with electrical power from the same power supply (52C) (Par.127) (Fig.6).  
Menze does not explicitly teach the power supply is a battery.
Mihara teaches a power supply supplying electrical power to a capacitor (4B0 being a battery (8) (Par.31-32)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Mihara in the system of Menze to have had charged the capacitors in the electric vehicle with voltage supplied from the electric vehicle’s battery during operation (Par.12) thereby not requiring external power.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Menze et al. (2017/0250547) and Perreault et al. (2014/0313781) as applied to claim 1 above, and further in view of Tabata (2014/0292286).
Claim 9: Menze and Perrault teach the limitations of claim 1 as disclosed above. Menze does not explicitly teach the first circuit portion (12) and the second circuit portion (20) each comprise ceramic capacitors (22).  
Kobayashi teaches capacitors can be electrolytic or ceramic (Par.58).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Tabata in the system of Menze to have had used a capacitor capable of operating at required high temperature as generally required in a vehicle (Par.12).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Menze et al. (2017/0250547) and Perreault et al. (2014/0313781) as applied to claim 1 above, and further in view of Timmons (2014/0078801).
Claim 10: Menze and Perrault teach the limitations of claim 1 as disclosed above. Menze does not explicitly teach the first control state is configured and intended to represent a driving state of the electric vehicle (50).
Timmons teaches a first control state, representing a driving state of a vehicle, wherein a first switch (128) is closed and a second switch (134) is closed (Par.18).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Timmons in the system of Menze to have had increased the voltage supplied by connecting the capacitors together during a drive period (Par.18-19).
Furthermore, Menze does not explicit teach a second control state is configured and intended to represent a charging state of the electric vehicle (50).  
Perreault teaches a first switch (S21) interrupts a first power supply line in an open state in order to prevent supply of electrical power to at least one electrolytic capacitor (C21) (Fig.4); a second switch (S22) interrupts a first power supply line in an open state in order to prevent supply of electrical power to at least one electrolytic capacitor (C22) (Fig.4); wherein in a second control state, representing a charging state of the vehicle, the first switch (S21) is open and the second switch (S22) is closed (Par.60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Perreault in the system of Menze to have had selectively couple the capacitors to allow for dynamic reconfiguration (Par.57) and allow charging of individual capacitors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasan et al. (2018/0019602) teaches a control circuit (10) which is configured and intended for use in an electric vehicle (Par.17), comprising: a first circuit portion (30) (Fig.2), which comprises at least one capacitor (30a-30b), a first power supply line, which is configured to supply the first circuit portion (30) with electrical power, a first controllable switch (26) in the first power supply line, wherein the first switch (26) interrupts the first power supply line in an open state in order to prevent the supply of electrical power to the at least one capacitor (30a-30b) (Par.19), a second circuit portion (60), a second power supply line (Fig.2), which is configured to supply the second circuit portion (60) with electrical power, a second controllable switch (89) in the second power supply line, wherein the second switch (89) interrupts the second power supply line in an open state (Par.27).
Lindqvist et al. (2007/0024112) discloses a first capacitor (15) supplying power to a brake unit (14) (Par.30) and a second capacitor (17a-17b) supplying power to an electric control unit (16a-16b) (Par.34).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859  
                                                                                                                                                                                                      /RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859